Campbell, C. J.
The only question in thi3 case is whether the court below erred in admitting evidence under the general issue that the plaintiff below did not own the note sued on when suit was brought. The note was payable to bearer.
It was decided in Hovey v. Sebring, 24 Mich., 232, that such a defense would defeat the action, and we can conceive no reason why it does not go to a direct denial of the allegations in the declaration averring ownership and contract relations between the parties. It is not matter in avoidance, and goes to the very foundation of the action.
The judgment below must be affirmed with costs.
The other Justices concurred.